Citation Nr: 1215626	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-34 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July to September 1973.  

This matter is on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This claim was previously remanded by the Board in May 2011 and is now ready for disposition.  


FINDINGS OF FACT

1.  In an April 1977 decision, the RO denied service connection for a left knee disorder on the basis that it preexisted service and was not aggravated by service; and, the Veteran did not file a timely substantive appeal.

2.  The evidence received since the April 1977 RO decision is either not new or does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The April 1977 decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2. The evidence received since the April 1977 decision became final is not new and material, and the requirements to reopen the claim for entitlement to service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

The notice letter provided to the Veteran in June 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  He was specifically told that his earlier claim for service connection for a left knee disorder had been denied on the basis that the disorder preexisted service and was not shown to have been aggravated by active service.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The decision as well as treatment records submitted in conjunction with a claim for benefits with the Social Security Administration (SSA) is also of record.  Further, the Veteran submitted his own private treatment records.  

In his October 2007 VA Form-9, the Veteran provided a phone number of a retired physician who treated the Veteran after he left active duty (1974).  The doctor was not identified.  Simply providing a phone number of a treating physician does not authorize VA to acquire records, as the RO informed the Veteran was necessary.   Moreover, the record already includes treatment records from 1974.  No additional action is required.  

The Board acknowledges that the Veteran was not afforded a VA examination since the last final denial of the claim.  However, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or  secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Finally, it is noted that this appeal was remanded by the Board in May 2011 for further development.  Specifically, the Board instructed the RO to acquire the Veterans VA treatment records from the VA Medical Centers in Wichita and Leavenworth, Kansas, as well as all records that were submitted in conjunction with a claim for benefits with the SSA.  The RO was also instructed to ask the Veteran for information regarding any additional private treatment he might have received.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO acquired VA treatment records as well as the treatment records in the SSA's possession.  The Board notes that the Veteran, through his representative, argues that VA failed to obtain his complete SSA record.  The representative specifically stated that the SSA informed the RO that the requested records were not at the jurisdiction office and forwarded the RO's request to the program service center.  The Board finds no such statement from the SSA in the claims file.  Moreover, as noted, records were received from the SSA along with additional adjudicative document. 

Although it is possible that not all correspondence between the RO and the SSA is in the claims file, it is presumed that government officials "have properly discharged their official duties." See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The representative has not rebutted this presumption.  In any event, the record now includes two large volumes of treatment records from the SSA which appear complete, and the Board finds that the acquisition of these records amounts to substantial compliance.  See Dyment, 13 Vet. App. at 141 ("strict compliance" not required).  

Finally, after the above actions were completed, the Veteran was provided with a new supplemental statement of the case in September 2011.  Accordingly, the Board finds that the May 2011 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for a left knee disorder.  This claim was previously denied by the RO in April 1977.  There, the RO determined that he had injured his left knee in a car accident prior to service, and there was no specific evidence of an injury or other aggravation during active duty.  He did not appeal the RO's decision nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010). The decision became final one year later (April 1978).

The evidence of record at the time of the April 1977 decision included the Veteran's service treatment records, private treatment records from November 1973 (documenting pre and post-service knee complaints and treatment/surgery) and a VA examination from March 1977.  The RO determined that the evidence clearly established that the Veteran had a knee injury/disorder prior to service, and that there had been no in-service aggravation of that disorder.  In so finding, the RO noted that the Veteran's most recent VA examination had not shown any residual knee disability.  

Since the final April 1977 decision, the evidence of record now includes some private treatment records from 1986 through 1990, as well as a substantial amount of VA treatment records from 2000 to 2011, some of which were also submitted with a claim for benefits with the SSA.  All of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claim.  Therefore the criteria to reopen the claim have not been met.  

First, regarding the VA treatment records from 2000 to 2011, the vast majority of these treatment records address other disorders.  The Veteran receives a significant amount of psychiatric and spine treatment.  Most of the VA treatment records are thereby not related to the claim on appeal, and are not "material" for purposes of 38 C.F.R. § 3.156.

Further, while there are some VA treatment records that address left knee symptomatology, none of them address incidents or aggravation of this disorder while on active duty.  For example, in February 2001, the Veteran complained of his left knee "popping out of place."  Treatment records from October 2007 and August 2010 indicate that he underwent further surgery to the left knee in 2007.  From 2009 to 2010, his left knee was examined on a number of occasions, which included some radiographic imaging.  None of these treatment notes discuss knee symptomatology while in service.  Therefore, while these treatment records are "new," they are not "material," as they are not probative to an unestablished fact necessary to support the claim. 

Indeed, of all of the post-service treatment the Veteran received to his left knee, only two of these records even mention his active duty service.  Specifically, in March 2001, a VA social worker stated that the Veteran "left the Army due to [a] medical injury."  While this treatment is "new" in that it has not been previously considered, it is not "material" to the claim.  The social worker is accurate that the Veteran left active duty due to a medical injury.  However, the Board does not infer from this statement the social worker's belief that this "medical injury" occurred while on active duty.  Indeed, she does not even specify what the "medical injury" was.  There is no probative value to the March 2001 statement; and, hence, it is immaterial.

The VA treatment records also include an October 2007 note where the Veteran's left knee history was described as "injured initially in 1973 during military training."  This statement does not, by itself, provide evidence that is "material" such that the claim should be reopened.  The statement is nothing more than an anecdotal reference to a history provided to the examiner by the Veteran.  The statement makes no findings with respect to the basis of the last final denial - that the Veteran had a left knee disorder that preexisted service that was not aggravated by service.  The October 2007 note simply makes no finding that addresses those points.  It does not reasonably raise the possibility of substantiating the claim.

Next, regarding the private treatment records from 1986-1990, the treatment records that address left knee complaints include radiographic imaging from January 1990 and another treatment note from April 1990.  However, while these treatment notes indicate a left knee disability, this fact had already been established prior to the April 1977 RO decision.  The records don't address the question of the Veteran having a preexisting left knee disorder that was aggravated by service.  Therefore, while it is "new" in that it had not been previously considered, it is nonetheless not "material," as it does not pertain to an unestablished fact necessary to support the claim.  

Finally, the new evidence includes additional statements from the Veteran.  The Veteran stated in October 2007 that he was treated by a physician right after active duty service.  However, it has already been established that the Veteran underwent knee surgery in 1974.  Moreover, to the extent that the Veteran has asserted that his left knee disorder was related to or aggravated by active duty service, the RO has already considered and rejected such assertions when it denied the claim in April 1977.  Any such statements are not actually "new" for purposes of 38 C.F.R. § 3.156.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).

Consequently, in this case, the Board finds that none of the current evidence submitted by the Veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claim to reopen must be denied.   


ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a left knee disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


